DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/460871, filed on 8/30/2021. Claims 1-21 are currently pending and have been examined. Claims 1-21 have been rejected as follows.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 1,1107,126 Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant application 17/460871
U.S. Patent No. 1,1107,126
1. A method for presenting content to a user, the method comprising: 

1. A method for presenting content to a user, the method comprising:

receiving, using a hardware processor at a server, an advertisement request from a computing device;
receiving, using the hardware processor, association information indicating that the computing device is associated with a media presentation device over a local area network, wherein the media presentation device is a separate device that is capable of receiving media content from a remote source and causing the received media content to be presented by a display device in which the media presentation device is connected and wherein the computing device is associated with a user account;
receiving, using a hardware processor at a server, an advertisement request from a computing device; 
receiving, using the hardware processor, association information indicating that the computing device is associated with a media presentation device over a local area network, wherein the media presentation device is a separate device that is capable of receiving media content from a remote source and causing the received media content to be presented by a display device in which the media presentation device is connected and wherein the computing device is associated with a user account; 

in response to the advertisement request, selecting, using the hardware processor, an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network;
receiving, using the hardware processor, user account information associated with the user account; in response to the advertisement request, selecting, using the hardware processor, an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network and based on the user account information indicating that the user being presented with the advertisement is not currently subscribed to a service;


determining, using the hardware processor, whether an indicator of subscription status of the user account to the service is to be presented in connection with the selected advertisement based on the user account information, wherein the determining whether the indicator of subscription status is to be presented in connection with the selected advertisement includes determining that the user of the user account is likely to subscribe to the service;
and causing, using the hardware processor, the advertisement to be presented by computing device, wherein the advertisement is associated with instructions that, in response to the computing device receiving input indicating interaction with the advertisement, cause the computing device to instruct the media presentation device to present the media content.

causing, using the hardware processor, the advertisement to be presented by computing device, wherein the advertisement is associated with instructions that, in response to the computing device receiving input indicating interaction with the advertisement, cause the computing device to instruct the media presentation device to present the media content and the indicator of subscription status;

receiving, using the hardware processor, input indicating that the indicator of subscription status has been selected; and in response to receiving the input indicating that the indicator of subscription status has been selected:
 


causing, using the hardware processor, an application associated with the service to be installed on at least one of the computing device and the media presentation device;
 
 and causing, using the hardware processor, the media presentation device to switch an input corresponding to the media presentation device, execute the application, and initiate presentation of the media content on the display device via the media presentation device.



Per MPEP 804 II (B) (1), A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. As shown in the mapping in the chart above, using claims 1 as an example, the U.S. Patent 1,1107,126 claim 1 anticipates all of the limitations of claim 1 of the instant application. 
The same analysis applies to the independent claims 11 and 21 of the instant application and U.S Patent 1,1107,126 claims 11 and 21. 
While the dependent claims of the instant application recited differing limitations than that of the US Patent, the dependent claims are rejected as the depend on the independent claims 1, 11 and 21 of the instant application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-10 are a method, claims 11-20 are a system and claim 21 is a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims receiving, […], an advertisement request […];  
receiving, […], association information indicating that the computing device is associated with a media presentation device over a local area network, […] causing the received media content to be presented[…]
 in response to the advertisement request, selecting, […], an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network; 
and causing, […], the advertisement to be presented […]
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically the limitations fall into advertising activities.
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements using a hardware processor at a server, a computing device; wherein the media presentation device is a separate device that is capable of receiving media content from a remote source and causing the received media content to be presented by a display device in which the media presentation device is connected and wherein the computing device is associated with a user account;  and causing, using the hardware processor, the advertisement to be presented by computing device, wherein the advertisement is associated with instructions that, in response to the computing device receiving input indicating interaction with the advertisement, cause the computing device to instruct the media presentation device to present the media content. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application as they do not impose meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
Claims 2 and  12 recite further comprising receiving, using the hardware processor, user account information associated with the user account, wherein the advertisement is selected based on the user account information indicating that the user being presented with the advertisement is not currently subscribed to a service. The limitations merely recite the additional information associated with the user account and does not integrate the judicial exception into a practical application. 
Claims 3 and 13 recite wherein user account information includes one or more services that are subscribed to by the user account. The limitations merely recite the additional information associated with the user account and does not integrate the judicial exception into a practical application. 
Claims 4 and 14 recite wherein selecting the advertisement comprises selecting the advertisement associated with the one or more services that are subscribed to by the user account. The limitations merely recite the additional information associated with the user account and does not integrate the judicial exception into a practical application. 
Claims 5 and 15 recite wherein selecting the advertisement comprises selecting the advertisement from a plurality of advertisements associated with a service related to the one or more services that are subscribed to by the user account. The limitations merely recite the additional information associated with the user account and does not integrate the judicial exception into a practical application. 
Claim 10 and 20 recite further comprising receiving status information of the media presentation device, and wherein the advertisement is selected based at least in part on the status information. The limitations merely recite the additional information associated with the advertisement and does not integrate the judicial exception into a practical application. 
The limitations below if presented in the independent claims would integrate the judicial exception into a practical application, however are rejected as they depend from the independent claims 1, 11 and 21:
Claims 6 and 16 recite further comprising: determining, using the hardware processor, whether an indicator of subscription status of the user account to the service is to be presented in connection with the selected advertisement based on the user account information, wherein the determining whether the indicator of subscription status is to be presented in connection with the selected advertisement includes determining that the user of the user account is likely to subscribe to the service; causing, using the hardware processor, the advertisement to be presented by computing device, wherein the advertisement is associated with instructions that, in response to the computing device receiving input indicating interaction with the advertisement, cause the computing device to instruct the media presentation device to present the media content and the indicator of subscription status; receiving, using the hardware processor, input indicating that the indicator of subscription status has been selected; and in response to receiving the input indicating that the indicator of subscription status has been selected: causing, using the hardware processor, an application associated with the service to be installed on at least one of the computing device and the media presentation device; and causing, using the hardware processor, the media presentation device to switch an input corresponding to the media presentation device, execute the application, and initiate presentation of the media content on the display device via the media presentation device.
Claims 7 and 17 recite wherein detecting interaction with the advertisement comprises detecting that an area corresponding to the advertisement has been selected using the computing device.
Claims 8 and 18 recite wherein detecting interaction with the advertisement comprises detecting that a cursor of the computing device has been in an area corresponding to the advertisement for at least a threshold amount of time.
Claims 9 and 19 recite wherein the indicator of subscription status includes a prompt to subscribe to the service and wherein the method further comprises: receiving subscription information in the prompt to subscribe to the service; and enabling the media presentation device to playback media content provided by the service through the application executing on the media presentation device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The claims are found to recite the following allowable subject matter over the prior art: in response to the advertisement request, selecting, using the hardware processor, an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network; of independent claims 1, 11 and 21. 
From the parent application 14/879974 (now US Pat 11107126), the Examiner found the combination of Redford in view of Jin in further view of Thomas to be the closest prior art of record. In view of the Examiner’s updated search in response to the PTAB decision dated 2-1-2021, the Examiner still finds the combination to be the closest prior art. The further search did find the prior art following that provides elements of the claimed invention:
Morse (US Pat No. 8234672) teaches the bi-directional control of a communication interface to playback digital media. The media can be reproduced on another device.
Van Hoff (U.S. Pub. No. 20060127037) teaches the connection of a DVR device with a PC device based on the local area network.
The closest NPL of TV Anytime based on personalized bi-directional metadata service system which teaches the personalization of streamed media to a user based on their profile where a set up box and pda application communicate.
As concluded in the PTAB decision dated 2-1-21, the combination of Redford in view of Jin in further view of Thomas did not teach "selecting ... an advertisement ... based on the association information indicating that the computer device is associated
with the media presentation device over the local area network," as recited in claim 1. The board concluded that “even though Redford's handheld device and television may be locally connected and an association may be stored in a database, the mere existence of such association does not show that Redford's messages are selected based on the association. Rather, Redford selects messages based on matching keywords or a user profile.
Further the decision indicated, Accordingly, we agree with Appellant that the Examiner errs in finding the combination of Redford, Jin, and Thomas teaches "selecting ...an advertisement for media content based on the association information device over the local area network," as recited in claim 1. For these reasons the Examiner has withdrawn the rejection under 35 USC 103 and finds the claims to be allowed.
The instant application recites the same language reciting in claim 1, “in response to the advertisement request, selecting, using the hardware processor, an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network”. 
An updated search was again performed, and the closest prior art was found to be Stepanian US Pub. No. 20120108230 a consumer device (mobile device) that connects or pairs with other home devices (for example TV) and advertisements can be transmitted to that other home device based on customer service help a consumer is receiving. However, the reference does not teach “in response to the advertisement request, selecting, using the hardware processor, an advertisement for media content based on the association information indicating that the computer device is associated with the media presentation device over the local area network”.
For these reasons the claims are allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VICTORIA E. FRUNZI
Primary Examiner
Art Unit 3688



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/7/2022